DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office Action based on the 14/309949 application is in response to the communications filed December 02, 2020.
Claims 1, 8, 11, 14, 15 and 20 were amended December 02, 2020.
Claims 1-20 are currently pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 11, 17 and 20 are rejected under 35 USC as being unpatentable over Iwase et al. (US 2010/0280842; herein referred to as ) in view of Dobrean (US 2013/0339051). 
As per claim 1, 
Iwase teaches retrieving, with a processor of a computing apparatus and from a storage device, a prestored user profile for a clinician reading the patient image data and using the computing apparatus to create an electronically formatted structured medical report based on the reading of the patient image data, wherein the prestored user profile includes data indicative of an experience level of the clinician reading medical images of patients. (Paragraphs [0040], [0069]-[0075] and Figure 5 of Iwase. The teaching describes a system with a selection system for physician image interpreters. These physicians have a profile that describes their post and experience reading patient images for a variety of image modalities and regions of the body. Once the physician has made their interpretation, a medical report is generated.)
Iwase further teaches wherein the electronically formatted structured medical report is for patient image data which includes at least one of computed tomography, magnetic resonance, positron emission tomography, single photon emission computed tomography, ultrasound, and x-ray image data. (Paragraphs [0038]-[0040] of Iwase. The teaching describes that )
Iwase further teaches determining the data indicative of the experience level of the clinician reading the medical images of patients satisfies a predetermined experience level threshold. (Paragraph [0076] of Iwase
Iwase does not explicitly teach prompting, with the graphical user interface, for an input indicating a first impression made by the clinician that is based on a result of the reading of the patient image data.
Iwase merely teaches that the created report is based on the physician’s experience level. (Paragraphs [0038]-[0040], and [0076] of Iwase)
However Dobrean teaches prompting, with the graphical user interface, for an input indicating a first impression made by the clinician that is based on a result of the reading of the patient image data automatically populating a first sub-set of the fields displayed by the graphical user interface in the electronically formatted structured medical report based on both the input indicating the first impression and populating a second different sub-set of fields in the electronically formatted structured medical report displayed by the graphical user interface based on an input indicative of available displayed entries selected by the clinician. (Paragraphs [0044]-[0053] of Dobrean
Dobrean further teaches finalizing, with the processor, the electronically formatted structured medical report in response to confirmation of the populated electronically formatted structured medical report by the clinician and storing, with the processor, the finalized electronically formatted structured medical report in a data repository. (Paragraph [0052] of Dobrean. The teaching describes “Once all the types of report section indicated by the report structure as being required, are populated and the reporting user has indicated that reporting is complete, the populated report sections may be stored within a medical record and/or used to generate a medical report”)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the created report of Iwase, the report generation teachings of Dobrean. Iwase and Dobrean are both directed to the same field of medical image report generation. All of the claimed features are taught by the prior art, though in separate references. Iwase and Dobrean would function the same when combined as they would apart. Accordingly, it would have been obvious to one of ordinary skill in the art to combine known elements in the prior art in the effort to try to make an improved system. One of ordinary skill in the art would have added to the teaching of Iwase, the teaching of Dobrean based on this rationale without yielding unexpected results. 
As per claim 6, 
The combined teaching of Iwase and Dobrean teaches the limitations of claim 1.
Iwase further teaches determining the experience level does not satisfy the predetermined experience level threshold. (Paragraph [0118] of Iwase. The teaching describes the present invention can be configured to assign a medical image which is difficult to identify to a resident or an unexperienced doctor.)
Dobrean further teaches prompting, via the graphical user interface, for input indicating an entry for each field of the electronically formatted structured medical report. Paragraphs [0044]-[0053] of Dobrean. The teaching describes a patient image reporting system that generates a medical report based on the findings of a physician. The system prompts the physician to input information into various fields including “radiologist findings, reasons for the procedure, clinical indications, comparison studies, follow-up, image measurements, key images, procedure details, impressions, remarks, conclusions, recommendations and addendum”. This constitutes a prompting for a first impression made by the physician based on reading the patient image data. The report generator then receives a report template that is in a structured form that has a plurality of sub-fields. Created report sections may be populated by insertion of text blocks of text macros. Populating fields are based on the physician who interprets the image and the input the physician gives such as the first impression. Populating fields are also based on the selection of sections for the report which is construed as input indicative of available displayed entries selected by the clinician.
As per claim 8, 
The combined teaching of Iwase and Dobrean teaches the limitations of claim 1. 
Iwase further teaches wherein the predetermined experience level threshold comprises a number of years of practicing by the clinician. (Paragraphs [0040], [0069]-[0075] and Figure 5 of Iwase. The teaching describes a system with a selection system for physician image interpreters. These physicians have a profile that describes their post and experience reading patient images for a variety of image modalities and regions of the body. Once the physician has made their interpretation, a medical report is generated.)
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly claim 11 is rejected for the same reasons as claim 1.
As per claim 17, 
The combined teaching of Iwase and Dobrean teaches the limitations of claim 11.
Dobrean further teaches wherein the processor executed an instruction that finalizes the electronically formatted structured medical report which includes receiving an input indicative of a clinician confirmation of the populated electronically formatted structured medical report. (Paragraph [0052] of Dobrean. The teaching describes “Once all the types of report section indicated by the report structure as being required, are populated and the reporting user has indicated that reporting is complete, the populated report sections may be stored within a medical record and/or used to generate a medical report”)
As per claim 20,
Claim 20 is substantially similar to claim 1. Accordingly claim 20 is rejected for the same reasons as claim 1.
Claims 2 and 12 are rejected under 35 USC as being unpatentable over Iwase and Dobrean in further view of Campbell et al. (US 6,047,259; herein referred to as Campbell).
As per claim 2, 
The combined teaching of Iwase and Dobrean teaches the limitations of claim 1.
The combined teaching of Iwase and Dobrean does not explicitly disclose visually ordering and clustering a subset of fields together in a graphical user interface.
However, Campbell teaches a medical record system that in part visually organizes and clusters the graphical user interface in a display to prompt the user to supply information in a subset of fields based on the input the user initially provides. (Column 13, Lines 10-18 of Campbell). 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Iwase and Dobrean, the teaching of Campbell. The combined teaching of Iwase and Dobrean and the teaching of Campbell are both 
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly claim 12 is rejected for the same reasons as claim 2.
Claims 3 and 13 are rejected under 35 USC as being unpatentable over Iwase and Dobrean in further view of Karam (US 8,332,748). 
As per claim 3, 
The combined teaching of Iwase and Dobrean teaches the limitations of claim 1.
The combined teaching of Iwase and Dobrean does not explicitly disclose visually sorting available entries for a field based on initial user input.
However, Karam teaches a system that has auto complete menus built into the graphical user interface that will dynamically and automatically display options for auto-completion of an input based on the input the user is providing. This system allows for the input of available entries for a field based on initial user input. (Column 4 Lines 25-65 of Karam
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Iwase and Dobrean, the teaching of Karam. The combined teaching of Iwase and Dobrean and the teaching of Karam are both directed to the same field of displaying fields in a graphical user interface. All of the claimed features are shown by the prior art, though in separate references. The combined teaching of Iwase and Dobrean and the teaching of Karam would function the same when combined as they would apart. Accordingly, it would have been obvious to one of ordinary skill in the art to combine known elements in the prior art in the effort to try to make an improved system. Further, this update would prove to be advantageous to one of ordinary skill in the art and involve using common sense to bring these utilities together. The advantage would come by the system ability to provide terminology that the user would not necessarily have without the experience and practice in the field in which it was used. One of ordinary skill in the art would have added to the combined teaching of Iwase and Dobrean, the teaching of Karam based on this rationale without yielding unexpected results.
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly claim 13 is rejected for the same reasons as claim 3.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iwase, Dobrean and Karam in further view of Hoeber et al. (US 2007/0282809; herein referred to as Hoeber). 
As per claim 4, 
The combined teaching of Iwase, Dobrean and Karam teaches the limitations of claim 3.
The combined teaching of Iwase, Dobrean and Karam does not explicitly disclose visually sorting available entries in descending order for a field based on initial user input.
However, Hoeber teaches a system visually sorts search results based on at least one concept. The search results are further sorted based on the similarity to the searched concept with the most similar item listed first and subsequent similarities listed following after. This system would teach that the search items are sorted based on their correlation to the initial concept. (see paragraph [0015] of Hoeber)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Iwase, Dobrean and Karam, the teaching of Hoeber. The combined teaching of Iwase, Dobrean and Karam and the teaching of Hoeber are both directed to the same field of displaying fields in a graphical user interface. All of the claimed features are shown by the prior art, though in separate references. The combined teaching of Iwase, Dobrean and Karam and the teaching of Hoeber would function the same when combined as they would apart. Accordingly, it would have been obvious to one of ordinary skill in the art to combine known elements in the prior art in the effort to try to make an improved system. Further, this update would prove to be advantageous to one of ordinary skill in the art and involve using common sense to bring these utilities together. The advantage would come by the system ability to provide terminology that the user would not necessarily have without the experience and practice in the field in which it was used. One of ordinary skill in the art would have added to the combined teaching of Iwase, Dobrean and Karam, the teaching of Hoeber based on this rationale without yielding unexpected results.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iwase and Dobrean in further view of Runov et al. (US 2006/0101347; herein referred to as Runov).
As per claim 5, 
The combined teaching of Iwase and Dobrean teaches the limitations of claim 1.
The combined teaching of Iwase and Dobrean does not explicitly disclose visually highlighting items based on their correlation to an initial input
However, Runov teaches a system that highlights icons associated with a search query input by the user. This would be substantially equivalent to visually highlighting entries for a field based on their correlation to an initial input. (see the abstract and paragraphs [0015] and [0042] of Runov).
One of ordinary skill in the art would be able to recognize the utility that is provided in visually highlighting available entries for a field based on initial user input based as seen in Runov and be motivated to update combined teaching of Iwase and Dobrean. Making this update would prove to be advantageous by way of allowing text to be easier to read in the combined teaching of Iwase and Dobrean. One of ordinary skill in the art would have updated the combined teaching of Iwase and Dobrean, with the teaching of Runov based on this incentive without yielding unexpected results.
Claims 7, 9, 10, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase and Dobrean in further view of Sabol et al. (US 2004/0122707; herein referred to as Sabol). 
As per claim 7, 
The combined teaching of Iwase and Dobrean teaches the limitations of claim 1.
The combined teaching of Iwase and Dobrean does not explicitly teach all of the limitations of claim 7.
However, Sabol teaches an expert and algorithm working on the same data and creating different results which are then reconciled (see par. [0380]-[0381] and Fig. 26 of Sabol
One of ordinary skill in the art would be able to recognize the utility that is provided in double checking an expert’s performance as seen in Sabol and be motivated to update the combined teaching of Marshall, Rosenblatt, Cooper and Guadagna. Making this update would prove to be advantageous, by way helping to eliminate false positive readings as produced by a human (see par. [0381] of Sabol). One of ordinary skill in the art would have updated the combined teaching of Iwase and Dobrean, with the teaching of Sabol based on this incentive without yielding unexpected results.
Note that Sabol does not explicitly disclose that the information indicating discrepancy is visually presented, but a human being is reconciling the information and therefore implies that the information is visually presented for human consumption.
As per claim 9, 
The combined teaching of Iwase, Dobrean and Sabol teaches the limitations of claim 7.
Sabol further teaches receiving confirmation from a reconciler that the report is correct (see par. [0383] and Fig. 26 of Sabol).  If there is a discrepancy between the expert and algorithm of Sabol, the reconciler must be overriding the discrepancy.
As per claim 10, 
The combined teaching of Iwase, Dobrean and Sabol teaches the limitations of claim 7.
Sabol further teaches receiving confirmation from a reconciler that the report is correct (see par. [0383] and Fig. 26 of Sabol).  If there is a discrepancy between the expert and algorithm of Sabol, the reconciler changing an entry to fix the discrepancy. 
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly claim 16 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 9. Accordingly claim 18 is rejected for the same reasons as claim 9.
As per claim 19, 
Claim 19 is substantially similar to claim 10. Accordingly claim 19 is rejected for the same reasons as claim 10.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase and Dobrean in further view of Murayama et al (US 2012/0022885; herein referred to as Murayama). 
As per claim 14, 
The combined teaching of Iwase and Dobrean teaches the limitations of claim 1.
The combined teaching of Iwase and Dobrean does not explicitly teach wherein the predetermined experience level threshold comprises a number of cases evaluated by the clinician. 
However Murayama teaches wherein the predetermined experience level threshold comprises a number of cases evaluated by the clinician. (Paragraphs [0075]-[0078] and Figure 3 of Murayama
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the experience profile of combined teaching of Iwase and Dobrean with the experience profile of Murayama. Paragraphs [0057]-[0059] describe that Expert physicians are beneficial to the healthcare system because they can improve the healthcare field through a variety of ways including bringing knowledge to a situation that a non-Expert physician would not be able provide. Brining this experience and identifying physicians with this experience would have improved patient outcome through giving more accurate diagnoses. One of ordinary skill in the art would have modified combined teaching of Iwase and Dobrean with the experience profile of Murayama based on this incentive without yielding unexpected results. 
As per claim 15, 
The combined teaching of Iwase and Dobrean teaches the limitations of claim 1.
The combined teaching of Iwase and Dobrean does not explicitly teach wherein the predetermined experience level threshold comprises a number of reports generated by the clinician. 
However Murayama teaches wherein the predetermined experience level threshold comprises a number of reports generated by the clinician. (Paragraphs [0075]-[0078] and Figure 3 of Murayama. The teaching describes a physician profile database that contains the experience level of various physicians. This database, called EP-DBF contains various metrics to determine a physician’s specialization level, ranked by AA, A and B ratings. Such a metric is “Number of Operated Cases”. This demonstrates a predetermined experience level that comprises a number of cases evaluated by the clinician because the “Number of Operated Cases” is interpreted by the examiner to mean the number of cases evaluated and reports generated by a clinician, which determines the clinician experience level. Operated cases to the examiner means the 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the experience profile of combined teaching of Iwase and Dobrean with the experience profile of Murayama. Paragraphs [0057]-[0059] describe that Expert physicians are beneficial to the healthcare system because they can improve the healthcare field through a variety of ways including bringing knowledge to a situation that a non-Expert physician would not be able provide. Brining this experience and identifying physicians with this experience would have improved patient outcome through giving more accurate diagnoses. One of ordinary skill in the art would have modified combined teaching of Iwase and Dobrean with the experience profile of Murayama based on this incentive without yielding unexpected results.

Response to Arguments
Applicant's arguments filed December 02, 2020 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive and are hereby withdrawn. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/C.A.N./Examiner, Art Unit 3686        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626